DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 12/1/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-50 and 52-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 35, the last two lines of the claim are vague and conflict with the first three lines of the last paragraph.  The minimum distance is set between one of the connection terminals or a connection terminal and the hand grip portion, but the last two lines then says the distance includes the sleeved receptacle, portion or wiring channel.  These elements do not have any involvement with the distance between connection terminals or a terminal and a hand grip portion.  It is unclear what the last paragraph is claiming.
	

	In claim 40, the claim conflicts with claim 35.  Claim 35 sets forth how the minimum distance is provided but claim 40 says it is provided by the insulative safety structure.  It is unclear what element(s) is providing the minimum clearance distance.
	Similarly, claim 42 has this problem and it is unclear how one can tell if the insulative safety structure does or does not increase the total length.  Any element that contains an insulative safety structure will necessarily not increase its own length.
	In claim 43, “two conductive parts” is vague and inferentially included.  It is unclear which parts of the apparatus in claim 35 are being discussed or whether this can be any two parts located anywhere.
	In claim 45, the claim is incomplete and needs additional structure to make tip housing movable.  Similarly claims 47 and 48 have this problem in regards to the elements being adjustable.  
	In claim 49, “count and store a number of pulses” is vague and incomplete as no element has been set forth to deliver pulses.
				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35-44, 50 and 52 are rejected under 35 U.S.C. 102a1 as being anticipated by Eggers et al (5902272).  Eggers discloses the tip (e.g. element 408, figures 23, 28, the end/tip of the device from 408 to 404, etc.) with connection terminals (e.g. element 452, etc.) and therapeutic terminals (e.g. therapeutic electrodes, element 404/416, etc.).  
Eggers discloses the handle (e.g. figures 23 and 28, element 410, col. 24, etc.), with finger stop (e.g. figure 23, sloped area after element 34, etc.) with skirt/safety feature (e.g. reduced diameter area around element 456, etc.) with electrical connectors (e.g. holes for connection terminals, area 456, etc.).  
Eggers discloses the insulative portion with wiring channel within the handle (e.g. bottom/left [depends on the figure being in letter or landscape orientation] of figure 28, wires 458 extending through bottom lumen 34 and in handle, etc.) and sleeved receptacle in the tip (e.g. top/right of figure 28, wires 450 being received in sleeve lumen 402, etc.), where the insulative portion and sleeved receptacle are mated to each other through the connection of the tip 408 to the handle 410.  
Eggers teaches the use of his handle for being held and electrodes for ablation and delivering high voltage frequency pulses, such as 2000 volts, 500 volts, etc. (e.g. col. 13, lines 34-50, col. 22, line 12, etc.) and therefore since the handle is held has at least a distance of 0.85 centimeters.  Since Eggers uses his device for high voltage ablation, Eggers is therefore capable of providing a high voltage in a subsecond pulse since he has a conductive piece of material—an electrode—used to deliver high current to perform ablation using high voltage to deliver the high frequency pulse.  Note that no element has been set forth in the claim to produce/generate the high voltage sub-second pulses. As to claim 50, the tip 408 contains two wiring channels (e.g. open channel hole at area 452 and open channel hole at area 450 of figure 28—note the claim does not claim the wires in the channels) and two insulative “portions” (two insulative areas/portions of the inside surface of sleeved receptacle inside the tip 408).
As to the limitation of “minimum clearance distance to prevent or minimize current leakage”, Eggers provides a system and method for delivering ablation therapy such as delivering high voltage frequency pulses, such as 2000 volts, 500 volts, etc. (e.g. col. 13, lines 34-50, col. 22, line 12, etc.).  The system is designed to “minimize” or prevent current leakage since it is meant to operate/work and/or since the system has the connection terminals spaced from each other and located in insulated rings (e.g. element 454, etc.) and spaced apart from the handle and sleeved receptacle, insulative portion, and/or wiring channel, and uses insulative materials.  Therefore, the device of Eggers has met the relative limitation of “a minimum clearance distance” to prevent or minimize current leakage.  Similarly, for the second minimum clearance distance, or claims having elements of the first minimum clearance distance, Eggers includes an insulative guard/shield/safety structure (e.g. length of tip 500, figure 29; elements 412, 418, 420, 430, figures 24-32; cols. 22-24, etc.) to prevent/minimize current leakage.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45-49 and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers.  Eggers discloses the claimed invention except for the electrodes/therapeutic terminals having an exposed length or distance between them being movable/adjustable or the electrodes rotatable, circuitry to count and store the number of pulses, the tip connected to the handle by a latch notch and tab, the electrodes being needle electrodes, and a fiducial on the tip to radially aligned with a center of needle electrodes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Eggers, with the electrodes/therapeutic terminals having an exposed length or distance between them movable/adjustable or the electrodes rotatable, circuitry to count and store the number of pulses, the tip connected to the handle by a latch notch and tab, the electrodes being needle electrodes, and a fiducial on the tip to radially aligned with a center of needle electrodes, as is well known and common knowledge in the art, to provide the predictable results of: allowing the size, shape and location of the electrodes to be changed to allow the electrodes to be delivered and apply therapy to different areas of the body and different sized areas/tumors; allowing the physician to know how much therapy was applied to the patient to prevent too much or too little therapy; allowing the handle and tip to be locked to each other and released; allowing the electrodes to penetrate the skin or tissue to effectively deliver the therapy; and allowing marks to be placed on the outside of the device to let the operator easily place the center of the device on the intended target/tissue.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  The argument that Eggers element 408 is not a tip because Eggers calls it a handpiece of a handle is not persuasive as Eggers shows the two elements, 408 and 410, being removably connected where the element 408 is the distal part/end/tip of the device.  In addition, the handle part 408 can be both a tip and part of the handle at the same time.
Conclusion
The prior art made of record is considered pertinent to applicant's disclosure and provides evidence of some of the well-known in the art elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7/8/21